DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (hereinafter Matsuda (20110227081) in view of Lin et al. (hereinafter Lin – US Doc. No. 20180061311).
Regarding claim 1, Matsuda discloses a display device, comprising: a pixel circuit that includes a light emitting element (as shown in Figure 1); and a control circuit that controls light emission of the light emitting element via the pixel circuit (Figure 14, element 10), wherein the pixel circuit includes a drive transistor circuit that is driven to supply a pixel current to the light emitting element (as shown in Figure 11A, elements Tr53 and Tr54), the drive transistor circuit includes a first drive transistor (Tr53) and a second drive transistor (Tr54), the first drive transistor and the second drive transistor are connected in parallel (as shown in Figure 11A), and an output of the drive transistor circuit, which includes the first drive transistor and the second drive transistor connected in parallel, is connected to the light emitting element (as shown in Figure 11A).  Matsuda does not disclose that the first drive transistor that is a polysilicon semiconductor transistor and a second drive transistor that is an oxide semiconductor.
Lin discloses a display device comprising a pixel circuit wherein the pixel circuit includes a drive transistor circuit that is driven to supply a pixel current to the light emitting element, and the drive transistor circuit includes a first drive transistor that is a polysilicon semiconductor transistor and a second drive transistor that is an oxide semiconductor transistor (see paragraph 0065 – note that circuit uses both an oxide transistor 50 and poly-silicon transistors 98, 100, 102).
It would have been obvious to combine the display device as disclosed by Matsuda with the display device as disclosed by Lin, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Matsuda and Lin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Lin further discloses that the control circuit selects one drive transistor among the first drive transistor and the second drive transistor to cause the pixel current to be supplied to the light emitting element via the one drive transistor selected (see paragraphs 0063-0065 – note that the controller utilizes various TFTs to control the display).
Regarding claim 3, the combination of Matsuda and Lin discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above.  Lin further discloses that the control circuit selects the one drive transistor based on a display gradation of a display image (see paragraphs 0061-0063).
Regarding claim 4, the combination of Matsuda and Lin discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above.  Lin further discloses that the control circuit selects the second drive transistor when the display gradation is lower than a predetermined display gradation, and selects the first drive transistor when the display gradation is higher than or equal to the predetermined display gradation (see paragraphs 0031 and 0063-0066).
Regarding claim 5, the combination of Matsuda and Lin discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above.  Lin further discloses that the control circuit selects the one drive transistor per frame of a display image (see paragraph 0031).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 are allowed over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694